DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/09/2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 is amended to recites coupling a VcoNN supply terminal being “through a VcoNN field-effect transistor (FET)” to a second CC terminal of the plurality of CC terminals of the USB-C controller; detecting that a voltage across the second CC terminal of the USB-C controller and the VcoNN supply terminal is greater than a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-35 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Forghani-Zadeh et al. (US 2017/0317583, IDS Document).

coupling a VCONN supply terminal (VBUS/V_INT, Figure 2) of a Universal Serial Bus Type-C (USB-C) controller through a VCONN field-effect transistor (FET) to a second CC terminal (CC2 being coupled to VBUS/V_INT via 24 in Figure 2, via 42 in Figure 3) of a plurality of CC terminals of the USB-C controller (CC2 of the USB-C controller 24, Figures 2-3), 
detecting that a voltage across the second CC terminal of the USB-C controller and the VCONN supply terminal is greater than a predetermined threshold (comprising comparator 35 detecting voltage across VBUS/V_INT and terminal/connection from 34 that is coupled CC2, Figures 2-3); and 
in response to detecting that the voltage is greater than the predetermined threshold, decoupling the VCONN supply terminal from the second CC terminal of the USB-C controller (threshold corresponding to I_LIM, Paragraph 39).
Regarding Claim 22, Forghani-Zadeh discloses the method Claim 22, wherein the predetermined threshold comprises one of a programmable threshold that is set by the USB-C controller (Paragraph 39).
Regarding Claim 23, Forghani-Zadeh discloses the method of Claim 23, comprising detecting the voltage across the VCONN field-effect transistor (FET) (voltage across 30, Figure 3) disposed between the second CC terminal of the USB-C controller CONN supply terminal (comparator 35 detecting voltage across VINT and V_SRC terminal coupled to CC2, Figure 3).
Regarding Claim 24, Forghani-Zadeh discloses the method of Claim 23, wherein decoupling the VCONN supply terminal from the second CC terminal of the USB-C controller comprises turning off the VCONN FET in response to a reverse overcurrent condition (Figure 3, Paragraph 31).
Regarding Claim 25, Forghani-Zadeh discloses the method of Claim 23, wherein the VCONN FET comprises a cascode N-channel FET (comprising 301, 302, Figure 3) configured to operate at approximately 3 volts (V) (vSafe5V recited in Paragraph 7 for USB Type-C/USB-C line, the recited approximately 3V in the range safe range of 5V).  
Regarding Claim 26, Forghani-Zadeh discloses method of Claim 23, wherein the VCONN F FET comprises a cascode N-channel FET (comprising 301, 302, Figure 3) configured to operate at approximately 5 volts (V) approximately 3 volts (V) (vSafe5V recited in Paragraph 7 for USB Type-C/USB-C line, the recited approximately 5V in the range safe range of 5V).
Regarding Claim 27, Forghani-Zadeh discloses the method of Claim 21, further comprising detecting a reverse overcurrent condition (comprising 33, Figure 3, Paragraph 31) based at least in part on the voltage (CC terminals coupled via control logic 42, Figure 3, Paragraph 31).
Regarding Claim 28, Forghani-Zadeh discloses the method of Claim 21, further comprising detecting a reverse overcurrent flowing from the first CC terminal to the VCONN supply terminal (comprising 33, Figure 3, Paragraph 31) based at least in part on the voltage (CC terminals coupled via control logic 42, Figure 3, Paragraph 31).

Regarding Claim 30, Forghani-Zadeh discloses the method of Claim 21, further comprising detecting an orientation of a Type-C plug mated with a Type-C receptacle coupled to the USB-C controller (Figures 1-2, Paragraph 9, “….includes programmable and custom logic circuitry connected to the CC1 and CC2 pins of the USB-C connector, at which controller 12 detects connection of a USB-C cable and the orientation of the connection (i.e., host-accessory and source-sink”).
Regarding Claim 31, Forghani-Zadeh discloses the method of Claim 21, further comprising providing, by the USB-C controller, USB communications through a Type-C connector coupled to the USB-C controller (SS RX/TX coupled between 24 and 22, Figure 3).
Regarding Claim 32, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is coupled to a Type-C connector that comprises a differential pair of transmitter data lines SSTX+ and SSTX- and a differential pair of receiver data lines SSRX+ and SSRX- (SS RX/TX coupled between 24 and 22, Figure 3).
Regarding Claim 33, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is coupled to a Type-C connector that comprises a differential pair of data lines D+ and D- (Figure 1c shows CC1, CC2, D+, D- terminals of USB-C controller and USB-C connector, Figure 2 shows CC1, CC2).

Regarding Claim 35, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is disposed in one of a personal computer, a mobile computing device, a mobile communication device, a connectivity device, a charging device, a recording device, and a playback device (Figures 1-2, Paragraph 3, “….USB is used in charging the  battery of many modern smartphones, either from a wall charger or from a host device (e.g., a desktop or laptop computer”).
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that , Forghani-Zadeh reference does not disclose control logic 42 includes a field-effect transistor, examiner respectfully notes 42 is relied upon for the argued upon limitation and further notes that the reference discloses as field effect transistor/s in 30, 34. Examiner further respectfully notes that VCONN FET in Figures 3A-3B of instant application (describing the argued upon limitation, across which the voltage is being detected by 302), is connected between VCONN Supply terminal and VCONN terminal, and VCONN terminal is not a CC terminal (both VCONN Supply terminal and VCONN terminal power/voltage terminals).Figure 4 of the instant application supports Figure 3 in 408, “detecting that a 
Regarding Applicant’s arguments toward Forghani-Zadeh reference and the limitation of “detecting that a voltage across the second CC terminal of the USB-C controller and the VCONN supply terminal is greater than a predetermined threshold”, please see the 112 rejection above regarding the limitation. Examiner respectfully notes that Claim does not recites a direct connection, but only “coupled to”, and Forghani-Zadeh’s configuration channel CC2 being coupled to V_INT, the element relied upon for the limitation of VCONN supply terminal, via element 24, 42 as shown in Figures 2-3, meets the limitation of the argued upon limitation of Claim 21.
Examiner further respectfully notes that comparator 35 in Figures 2-3 of the reference, detects voltage across VINT and terminal coupled to CC2, Paragraph 4 of the reference discloses, “….monitoring of the voltage at these CC pins allows a device to detect connection to another device and also the host-accessory relationship of that connection”. 
Regarding Applicant’s arguments toward dependent claims 22-35, please see response to arguments toward Claim 21 above. 
Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oporta et al. (US 2017/0346240) discloses USB-C devices including configuration channels; Jaramillo et al. (US 2017/0115711); Hilal (US 9,800.233) discloses clamp circuits used in USB-C connection method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 8/13/2021